DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species XL including figures 39 to 39H, and claims 1, 3 and 6-8 in the reply filed on 8/20/2021 is acknowledged.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 or 121 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 14/834,616, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: all reference numbers of figures 39-39H are not described in the details specification (paragraph [1351] of U.S. Patent Application Publication No. 2021/0002170 A1; or Specification on page 199).  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the "a wired and detachable, re-assembly charging-unit", the "DC power delivery wire", the "electric product built-in circuitry output-end", the "unit's built-in wire-arrangement", the "electric device opening or base recessed compartment", the "is coiled at outside said device by manual without elastic or spring piece", the "charging-system", and the "external electric product" of claim 1; the "built-in slot, seat, saddle, cutout, gap" of claim 6; the “coil-set of charging-unit” of claim 6; and the "center cylinder" of claim 8  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 
Claim Objections
Claim 1 is objected to because of the following informalities:  
Should "said device" in line 6 be changed into --said electric device-- for consistency? Claim should start with a capital and end with a period.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

s 1, 3 and 6-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding claims 1, 3 and 6-8, the applicant has not described the "a wired and detachable, re-assembly charging-unit", the "DC power delivery wire", the "electric product built-in circuitry output-end", the "unit's built-in wire-arrangement", the "electric device opening or base recessed compartment", the "is coiled at outside said device by manual without elastic or spring piece", the "charging-system", and the "external electric product" of claim 1; the "built-in slot, seat, saddle, cutout, gap" of claim 6; the “coil-set of charging-unit” of claim 6; and the "center cylinder" of claim 8  in the details descriptions.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3 and 6-8 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. [U.S. 2011/0215759 A1].
Regarding claim 1, Lee et al. discloses a wired and detachable, re-assembly charging-unit [1, figure 1A], comprising; a charging-unit [16, 161] has at least one DC power delivery wire [141] connect with electric product built-in circuitry output-end(s) [3, figure 5], storage [@14] within unit's built-in wire-arrangement [10], assembly with electric device opening  [107] or base recessed compartment, is coiled at outside said device by manual without elastic or spring piece [figure 1A-1B]. Said charging-unit [16, 161] has at least one (1) USB, (2) wireless (Qi), (3) USB and wireless; charging-system .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. in view of Jong [U.S. 2011/0175544 A1].
Regarding claim 3, Lee et al. discloses the wired detachable, re-assembly charging-unit as claim 1, but does not show the electric device being desk, floor, wall-mounted LED light.
Jong teaches a desk/floor LED light having a charging unit (abstract, paragraph 0007).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify/combine the wired detachable, re-assembly charging-unit of Lee et al. with a desk/floor LED light as taught by Jong for purpose of .

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. in view Byrne et al. [U.S. 2015/0091522].
Regarding claim 6, Lee et al. discloses a wired detachable, re-assembly charging-unit (figures 1A-1B), but does not disclose said charging-unit has built-in slot, seat, saddle, cutout, gap to install be-charged product coil-set align to coil-set of charging-unit to operate wireless charging function.
Byrne et al. teaches a charging-unit has built-in slot, seat [@22, 38], saddle, cutout, gap to install be-charged product coil-set [38] align to coil-set of charging-unit to operate wireless charging function (figures 1A-1C, paragraph 0011).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify/combine a wired detachable, re-assembly charging-unit of Lee et al. with a coil-set of charging-unit as taught by Byrne et al. for purpose of providing an advantageous way of reducing or eliminating wiring complexity.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. in view of Chen et al. [U.S. 6,780,048 B2].
Regarding claim 7, Lee et al. discloses a wired detachable, re-assembly charging-unit having USB charging-ports to receive external male-plug of USB-wire to deliver DC power to be-charged product(s) (figures 1A-1B and 5), but does not show said charging-unit has built-in at least one USB charging-port(s).

It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify/combine the wired detachable, re-assembly charging-unit of Lee et al. with the built-in USB charging-port as taught by Chen et al. for purpose of providing a power-supplying device for peripheral applied equipments of a computer able to effectively save energy and money.

Claim 8 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. in view of Chien [U.S. 2014/0307439 A1].
Regarding claim 8, Lee et al. discloses a wired detachable, re-assembly charging-unit [1] having USB charging-port [16] and electric parts [receptacle or circuit 24] (figures 1A-1B), but does not disclose said charging-unit has center cylinder to install at least one USB charging-port and electric parts.
Chien teaches a charging-unit has center cylinder to install at least one USB charging-port and electric parts (figures 2A-2B, abstract).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify/combine the wired detachable, re-assembly charging-unit of Lee et al. with the center cylinder as taught by Chien for purpose of providing an advantageous way of a convenient multiple charger(s) has USB-charger(s) and Outlet(s) power source at hand-reachable distance and install on the surface(s) of the desk.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Liao et al. U.S. 2012/0113645 A1 discloses a charging device and associated electrical appliances.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane I Lee can be reached on 571 272 2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BAO Q. TRUONG
Primary Examiner
Art Unit 2875



/BAO Q TRUONG/Primary Examiner, Art Unit 2875